Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 1-20 are pending.  
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 4/11/2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/11/2022.
Claims 1-10 are examined on the merits.

Double Patent Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 9566305 B2. Claim 1 of U.S. Patent No. US 9566305 B2 recites “A method for addressing an inflammatory response by a body of a subject to a physiological stress, comprising: subjecting a body of a subject to a physiological stress that causes an increase in an inflammatory response by the body; and within a predetermined period of time before, during or within a predetermined period of time after subjecting the body of the subject to the physiological stress, administering an immune modulator and a blend of adaptogenic nutrient components to the subject, the blend of adaptogenic nutrient components consisting essentially of Rhaponticum carthamoides extract (thus the claimed material), Schisandra chinensis extract, acetyl-1-carnitine HCl, Camellia sinensis extract (thus the claimed material), Withania somnifera extract (thus the claimed material), a source of a curcuminoid, a source of resveratrol, and a source of piperine, the immune modulator and the blend of adaptogenic nutrient components moderating the inflammatory response by the body of the subject”. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of U.S. Patent No. US 9566305 B2 encompass the scope of the current claims.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10342843 B2. Claim 1 of U.S. Patent No. US 10342843 B2 recites “A method for addressing an inflammatory response by a body of a subject to a physiological stress, comprising: subjecting a body of a subject to a physiological stress that causes an increase in an inflammatory response by the body; and within a predetermined period of time before, during, or after subjecting the body of the subject to the physiological stress, administering an immune modulator and a blend of adaptogenic nutrient components to the subject, the blend of adaptogenic nutrient components comprising Rhaponticum carthamoides extract (thus the claimed material), Camellia sinensis extract (thus the claimed material), Withania somnifer extract (thus the claimed material), a source of a curcuminoid, a source of resveratrol, and a source of piperine, immune modulator and the blend of adaptogenic nutrient components moderating the inflammatory response by the body of the subject”. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of U.S. Patent No. 10342843 B2 encompass the scope of the current claims.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10881705. Claim 1 of U.S. Patent No. 10881705 recites “A composition, comprising: an effective amount of an immune modulator comprising at least one of transfer factor, a source of transfer factor, and a nano-fraction immune modulator; and an effective amount of an adaptogenic nutrient component comprising Rhaponticum carthamoides (thus the claimed material) or a portion, extract, or fraction thereof, Camellia sinensis thus the claimed material) or a portion, extract, or fraction thereof, Withania somnifera (thus the claimed material) or a portion, extract, or fraction thereof, a source of a curcuminoid, a source of resveratrol, and a source of piperine”. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 of U.S. Patent No. 10881705 encompass the scope of the current claims.

Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
           First, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. The latter three categories define "things" or "products" while the first category defines "actions" (i.e., inventions that consist of a series of steps or acts to be performed). See 35 U.S.C. 100(b)  ("The term ‘process’ means process, art, or method, and includes a new use of a known process, machine, manufacture, composition of matter, or material."). See MPEP § 2106.03 for detailed information on the four categories.
Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also called "judicially recognized exceptions" or simply "exceptions") are subject matter that the courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013). See MPEP § 2106.04 for detailed information on the judicial exceptions.
             Claim(s) 1-10 is/are directed to a composition, comprising: an immune modulator comprising an effective amount of at least one of transfer factor, a source of transfer factor, a nanofraction immune modulator, a source of a nanofraction immune modulator; and a blend of adaptogenic nutrient components, comprising effective amounts of: Rhaponticum carthamoides or a portion, extract, or fraction thereof; Camellia sinensis or a portion, extract, or fraction thereof; and Withania somnifera or a portion, extract, or fraction thereof.
Analysis of the flowchart:
Step 1, is the claim to a process, machine, manufacture or composition of matter?
Yes. The claim is drawn to a composition of matter.
Step 2A. Prong one: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Yes, the claims are drawn to a product of nature, Rhaponticum carthamoides or a portion, extract, or fraction thereof; Camellia sinensis or a portion, extract, or fraction thereof; and Withania somnifera, because there is no indication that extraction has caused the components of Rhaponticum carthamoides, Camellia sinensis, and Withania somnifera that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in Rhaponticum carthamoides, Camellia sinensis, and Withania somnifera.
Step 2A. Prong two: Does the claims recite additional elements that amount to significantly more than the judicial exception?
No. The claim(s) of 1-10 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as egg, egg yolk, and colostrum are natural product as well.
Step 2B. If additional elements of the claim provide an inventive concept (Step 2B) (also called "significantly more" than the recited judicial exception).
No, no non-nature based components were recited in the claims, as nanofraction components are not necessarily being present in the claims.
             For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception themselves. Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter.

	

Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655